     Case 2:19-cv-05104-DMG-JEM Document 10 Filed 07/29/19 Page 1 of 2 Page ID #:32




1     Matthew A. Rosenthal (SBN 279334)
      matt@westgatelaw.com
2     Westgate Law
      16444 Paramount Blvd., Suite 205
3     Paramount, CA 90723
      Tel: (818) 200-1497
4     Fax: (818) 574-6022
      Attorneys for Plaintiff,
5     LUIS ENRIQUE PEREZ BORJAS
6
                      IN THE UNITED STATES DISTRICT COURT
7                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
8

9
      LUIS ENRIQUE PEREZ BORJAS,                ) Case No.: 2:19-cv-5104
10                                              )
                                                ) NOTICE OF SETTLEMENT
11                 Plaintiff.                   )
                                                )
12          v.                                  )
                                                )
13                                              )
      CHASE BANK U.S.A., N.A.                   )
14                                              )
                                                )
15                 Defendant.                   )
                                                )
16

17          NOW COMES Plaintiff, LUIS ENRIQUE PEREZ BORJAS, through
18    attorneys, WESTGATE LAW, and hereby notifies this Court that a settlement of the
19    present matter has been reached and is in the process of finalizing settlement, which
20    Plaintiff anticipates will be finalized within the next sixty (60) days.
21          Plaintiff therefore respectfully requests this Honorable Court vacate all dates
22    currently scheduled for the present matter.
23

24

25




                                            COMPLAINT
                                               -1-
     Case 2:19-cv-05104-DMG-JEM Document 10 Filed 07/29/19 Page 2 of 2 Page ID #:33




1     Date: July 29, 2019                   RESPECTFULLY SUBMITTED,
2                                           By:/s/ Matthew A. Rosenthal
                                                   Matthew A. Rosenthal
3                                                  Attorney for Plaintiff,
                                                   LUIS ENRIQUE PEREZ BORJAS
4

5                              CERTIFICATE OF SERVICE
            I hereby certify that on July 29, 2019, I filed the forgoing document with
6

7     the Clerk of the Court using the CM/ECF System, which provided notice of the
8
      foregoing on Defendant’s counsel of record.
9

10
                                            By:/s/ Matthew A. Rosenthal
11                                                 Matthew A. Rosenthal
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          COMPLAINT
                                             -2-
